Dear Chief Hermes:
This office is in receipt of your request for an opinion of the Attorney General in regard to a possible violation of the dual officeholding law. You indicate the Municipal Fire and Police Civil Service Board has employed a part time secretary for the Board who also holds the permanent position of secretary to the Chief of Police. While her regular work hours are 8:30 a.m. to 4:30 p.m. as secretary to the police chief, you state that "it has become practical, efficient and a business necessity to perform civil service responsibilities, from time to time, among her departmental duties." Thus, while on duty as Secretary to the Chief of Police for the City of Ruston, it often becomes necessary to perform a dual role of the secretary for the Civil Service Board. The performance of the civil service duties benefits the police and fire departments of the City of Ruston. The Civil Service Board sought to raise the salary paid its secretary which requires approval and appropriation by the municipal governing authority in accordance with R.S.33:2476(L)(3). The Ruston City Council posed the question presented herein as follows:
      Since the board secretary is a paid employee of the Ruston Police Department, and also a paid, part-time employee of the Civil Service Board, who performs Civil Service functions while on duty at the police department, does this fall under restricted "dual office holding"?
R.S. 42:63(E) provides as follows:
      No person holding a full-time appointive office or full-time employment in the government of this state or a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
The dual officeholding law does not prohibit a person holding full-time employment or full-time appointive position from holding at the same time part-time employment or part-time appointed position as is the case in question. However, this office stated in Atty. Gen. Op. No. 93-29 while a full-time fireman may also be employed as a part-time police officer, "his duties may not conflict." It was stated as follows:
      In other words, the police officer may not be paid as a fireman while he is serving and being paid as a police officer.
While we do not find a violation of the dual officeholding law, we find the related facts appear to present an ethical question insofar as the part-time duties are being performed during the hours designated for the full-time position. This office is not in a position to resolve any ethical questions, but such an issue may be resolved by the Commission on Ethics for Public Employees, 8401 United Plaza Blvd., Suite 200, Baton Rouge, LA 70809.
We hope this response has given you sufficient guidance with respect to your inquiry.
Sincerely yours,
                                       RICHARD P. IEYOUB Attorney General
                                   By: __________________________ BARBARA B. RUTLEDGE Assistant Attorney General